                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DIARBRO L. WILLIAMS,

                         Plaintiff,
      v.                                           Case No. 20-cv-504-pp

SERGEANT HEASTHAVEN,
and NURSE MICHELLE,

                        Defendants,
______________________________________________________________________________

    ORDER DENYING PLAINTIFF’S MOTION TO COMPEL (DKT. NO. 62)


      On May 11, 2021, the court denied plaintiff Diarbro L. Williams’s two

motions to compel and his motion for sanctions. Dkt. No. 61. Three days later,

the plaintiff filed another motion to compel. Dkt. No. 62. The plaintiff asks the

court to compel defendant Cory Heasthaven “to produce production of

documents for inspection and copying and produce the interrogatories.” Id. The

plaintiff says that on May 9, 2021, he wrote to the defendant asking for these

documents. Id. He also says that on February 14, 2021, he filed a motion to

compel seeking these documents, but that the defendant has not responded.

Id. (The court has not received from the plaintiff any motions to compel dated

on or around February 14, 2021. It received and ruled on a motion dated

March 23, 2021 and a motion dated April 2, 2021. Dkt. Nos. 53, 56.)

      Counsel for defendant Heasthaven responds that on April 26, 2021, his

office sent responses to the plaintiff’s discovery requests. Dkt. No. 64 at 1. He

explains that on May 10, 2021, his office received a letter from the plaintiff

dated May 1, 2021, requesting the same discovery responses. Id. Counsel

assumed “the correspondence crossed paths in the mail” and did not resend


                                         1
the April 26, 2021 responses. Id. Nonetheless, counsel stated that he was

providing the plaintiff a copy of the letter May 20, 2021 letter to the court and

an additional copy of the April 26, 2021 responses. Id. The plaintiff has not

responded to counsel’s letter.

      Given defense counsel’s response, it appears that the parties have

resolved the issue and that the plaintiff’s motion is moot. Even if that is not the

case, the plaintiff’s motion to compel did not comply with this court’s local

rules: he did not certify in his motion that he conferred or attempted to meet

and confer with the defendant to resolve the discovery issue before asking the

court to intervene. The court denied the plaintiff’s two previous motions to

compel because he did not comply with that requirement. See Dkt. No. 61 at 2

(citing Federal Rule of Civil Procedure 37(a)(1), Civil Local Rule 37 (E.D. Wis.)).

      Because the plaintiff’s motion to compel is moot and because it fails to

comply with Fed. R. Civ. P. 37 and Civil L.R. 37, the court DENIES the

plaintiff’s motion to compel. Dkt. No. 62. The court reminds the plaintiff that he

has an obligation to try to work with the defendants to resolve future discovery

issues before seeking court intervention.

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                          BY THE COURT:



                                          HON. PAMELA PEPPER
                                          Chief United States District Judge




                                         2
